Claim Rejections - 35 USC § 112
Amended claims 12-22 are rejected under 35 USC 112.  In claim 12, “each separating element is positioned at a respective location where two respective flow fronts of potting compound injected into the rotor meet each other” is vague and indefinite product-by-process language. It is unclear what “two respective flow fronts of potting compound” are, where they are with respect to the other claimed elements, and how they (and any other structural features) are formed by the implied process of injecting “two respective flow fronts of potting compound”. It appears to refer to the teaching in the specification ¶[0037]-¶[0039] of binding seams 64 which occur as a result of potting compound being injected through a duct or the like. As seen in Fig.3, when potting compound is axially injected via injection points 66 positioned at an end side, “the separating elements 40 are positioned at locations where previously the binding seams 66 occurred. Instead of flow fronts of potting compound 60 now colliding at this point or at these points, they strike separating elements 40”.  Compare Fig.2 (without separating elements) to Fig.3 (with separating elements).  But, this teaching suggests the separating elements 40 prevent the binding seams (i.e., “flow fronts”) 64 from colliding or “meet[ing] each other” in the groove, whereas the claim confusingly suggests each separating element and respective flow fronts are both arranged in a respective groove.  Claim 20 has similar language.
	
Claim Rejections - 35 USC § 102
The previous 35 USC 102(a)(1)/102(a)(2) rejection of claims 12-21 over Epskamp still applies.  Applicant argues Epskamp’s cover slides/separating elements 70 are not arranged such that “each…is positioned at a respective location where two respective flow fronts of potting compound injected into the rotor meet each other” (claims 12 & 20) on the basis that Epskamp’s manufacturing process steps do not impart this structure due to “the asymmetry of the recesses 111 with respect to the remaining cover slides 70.  For example, the flow front of the casting compound 120 that is injected through the leftmost recess 111 would not meet the flow front of the casting compound 120 that is injected through the rightmost recess 111 at the cover slides 70 on the right-hand side of the rotor shown in Fig. 12, because the flow front of the casting compound 120 that is injected through the leftmost recess 111 would have to travel a farther distance than the flow front of the casting compound 120 that is injected through the rightmost recess 111 to reach the cover slides 70 on the right-hand side of the rotor” (Remarks, p.7).
It is unclear from this description what applicant considers Epskamp’s manufacturing process step/s to be, exactly, but it suggests applicant thinks a flow front of casting compound 120 injected through a recess 111 on the left side travels farther than a flow front of casting compound 120 injected through a recess 111 on the right side. But, applicant fails to provide basis for this teaching in Epskamp, who instead simply teaches injection of potting compound from the axial side through openings 111 in end cap 110 (¶[0055]), similar to the injection process applicant describes in ¶[0037]-¶[0039] of the specification and Figs.2-3. Also, Epskamp’s cover slides/separating elements 70 are located in each groove and extend the length of each groove (Figs.11-12). Therefore, it is irrelevant whether or not a flow front of casting compound injected from the left side travels farther than a flow front of casting compound injected from the right side because the separating elements, since they extend the length of each groove, would “each…[be] positioned at a respective location where two respective flow fronts of potting compound injected into the rotor meet each other” [sic].  That is, similar to what is shown in applicant’s Fig.3, where potting compound 60 is injected via injection points 66 at an end side, Epskamp’s separating elements 70 in each groove are located where two flow fronts of compound injected through openings 111 in end cap 110 would meet if there were no separating elements.  
Finally, it is noted that with respect to product-by-process claims, per MPEP 2113, "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Epskamp teaches all the structure of a rotor for an electric machine, comprising: a plurality of grooves (between poles 2; Fig.1), wherein each groove of the plurality of grooves has a groove bottom and groove walls (not numbered, Fig.1); and a plurality of separating elements (spacers) 70, wherein: each separating element of the plurality of separating elements is provided between the groove walls of a respective groove of the plurality of grooves and extends along the respective groove (Figs.11-12), each separating element is arranged on the groove bottom of the respective groove such that groove chambers (not numbered, for windings 31) are formed along the respective groove (¶[0024]; Fig.11), and each separating element 70 is “positioned at a respective location where two respective flow fronts of potting compound injected into the rotor meet each other” [sic] since Epskamp teaches injection of potting compound from the axial side through openings 111 in end cap 110 (¶[0055]) and Epskamp’s separating elements 70 are located where two flow fronts of compound injected through openings 111 in end cap 110 would meet if there were no separating elements.  
 

Claim Rejections - 35 USC § 103
All the previous 35 USC 103 rejections apply to the current claims, in particular that of claims 12-14, 16 & 19-22 over Kaehler & Du.  Applicant argues that there is no disclosure or suggestion in Kaehler or Du that any of the insulation sections 5 of Kaehler would have been arranged with respect to the drop passage 1016 and the gates 1020 of Du “at a respective location where two respective flow fronts of potting compound injected into the rotor meet each other” (claims 12 & 20; Response p.8). But, this argument is conclusory and without basis or explanation.  Kaehler teaches the claimed rotor structure including a plurality of grooves (slots) 10 (Fig.1), wherein each of the plurality of grooves has a groove bottom and groove walls (not numbered; Fig.1); and a plurality of separating element (insulation section) 5 is provided between the groove walls of a respective groove of the plurality of grooves and extends along the respective groove (Fig.1), each separating element 5 is arranged on the groove bottom of the respective groove such that groove chambers (not numbered; for coils 3) are formed along the respective groove (Fig.1). Du, meanwhile, teaches an armature 102 that is axially injection-molded in a mold 1000 with a potting compound comprising thermally conductive plastic 116.  Specifically, plastic is injected into mold 1000 via drop passages 1016 and gates 1020 located axial of the rotor (c.9:13-37; c.19:63-c.20:25).  Thus, in combination, Kaehler’s separating elements 5 are located where two flow fronts of compound axially-injected per Du would meet if there were no separating elements. Per MPEP 2113, "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 


/BURTON S MULLINS/Primary Examiner, Art Unit 2832